Name: 2006/766/EC: Commission Decision of 6 November 2006 establishing the lists of third countries and territories from which imports of bivalve molluscs, echinoderms, tunicates, marine gastropods and fishery products are permitted (notified under document number C(2006) 5171) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  cooperation policy;  health;  fisheries;  trade
 Date Published: 2006-11-18

 18.11.2006 EN Official Journal of the European Union L 320/53 COMMISSION DECISION of 6 November 2006 establishing the lists of third countries and territories from which imports of bivalve molluscs, echinoderms, tunicates, marine gastropods and fishery products are permitted (notified under document number C(2006) 5171) (Text with EEA relevance) (2006/766/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (1), and in particular Article 11(1) thereof, Whereas: (1) The special conditions for the import of bivalve molluscs, tunicates, echinoderms and marine gastropods and of fishery products from third countries have been laid down in Regulation (EC) No 854/2004. (2) Commission Decision 97/20/EC (2) established the list of third countries fulfilling the equivalence conditions for the production and placing on the market of bivalve molluscs, echinoderms, tunicates and marine gastropods and Commission Decision 97/296/EC (3) drew up the list of third countries from which the import of fishery products is authorised for human consumption. (3) Lists should be drawn up containing the third countries and territories which satisfy the criteria referred to in Article 11(4) of Regulation (EC) No 854/2004 and which are therefore able to guarantee that bivalve molluscs, tunicates, echinoderms and marine gastropods and fishery products exported to the Community meet the sanitary conditions laid down to protect the health of consumers. Nevertheless, imports of adductor muscles of pectinidae other than aquaculture animals, completely separated from the viscera and gonads, should also be permitted from third countries not appearing on such a list. (4) The competent authorities of Australia, New Zealand and Uruguay have provided appropriate guarantees that the conditions applicable to live bivalve molluscs, echinoderms, tunicates and marine gastropods are equivalent to those provided for in the relevant Community legislation. (5) The competent authorities of Armenia, Belarus and Ukraine have provided appropriate guarantees that the conditions applicable to fishery products are equivalent to those provided for in the relevant Community legislation. (6) Decisions 97/20/EC and 97/296/EC should therefore be repealed and replaced by a new Decision. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Imports of bivalve molluscs, tunicates, echinoderms and marine gastropods 1. The list of third countries from which bivalve molluscs, tunicates, echinoderms and marine gastropods may be imported, as referred to in Article 11(1) of Regulation (EC) No 854/2004, is established in Annex I to this Decision. 2. Notwithstanding Article 11(1) of Regulation (EC) No 854/2004 , Paragraph 1 shall not apply to the adductor muscles of pectinidae other than aquaculture animals, completely separated from the viscera and gonads, that may be imported also from third countries not appearing on the list referred to in paragraph 1. Article 2 Imports of fishery products The list of third countries and territories from which fishery products may be imported, as referred to in Article 11(1) of Regulation (EC) No 854/2004, is established in Annex II to this Decision. Article 3 Repeal Decisions 97/20/EC and 97/296/EC are repealed. References to the repealed Decisions shall be construed as references to this Decision. Article 4 This Decision is addressed to the Member States. Done at Brussels, 6 November 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 139, 30.4.2004, p. 206; corrected by OJ L 226, 25.6.2004, p. 83. Regulation as last amended by Commission Regulation (EC) No 2076/2005 (OJ L 338, 22.12.2005, p. 83). (2) OJ L 6, 10.1.1997, p. 46. Decision as last amended by Decision 2002/469/EC (OJ L 163, 21.6.2002, p. 16). (3) OJ L 122, 14.5.1997, p. 21. Decision as last amended by Decision 2006/200/EC (OJ L 71, 10.3.2006, p. 50). ANNEX I List of third countries from which imports of bivalve molluscs, echinoderms, tunicates and marine gastropods in any form for human consumption are permitted (Countries and territories referred to in Article 11 of Regulation (EC) No 854/2004) AU  AUSTRALIA CL  CHILE (1) JM  JAMAICA (2) JP  JAPAN (1) KR  SOUTH KOREA (1) MA  MOROCCO NZ  NEW ZEALAND PE  PERU (1) TH  THAILAND (1) TN  TUNISIA TR  TURKEY UY  URUGUAY VN  VIETNAM (1) (1) Only frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods. (2) Only marine gastropods. ANNEX II List of third countries and territories from which imports of fishery products in any form for human consumption are permitted (Countries and territories referred to in Article 11 of Regulation (EC) No 854/2004) AE  UNITED ARAB EMIRATES AG  ANTIGUA AND BARBUDA (1) AL  ALBANIA AM  ARMENIA (2) AN  NETHERLANDS ANTILLES AR  ARGENTINA AU  AUSTRALIA BD  BANGLADESH BG  BULGARIA (3) BR  BRAZIL BS  THE BAHAMAS BY  BELARUS BZ  BELIZE CA  CANADA CH  SWITZERLAND CI  IVORY COAST CL  CHILE CN  CHINA CO  COLOMBIA CR  COSTA RICA CU  CUBA CV  CAPE VERDE DZ  ALGERIA EC  ECUADOR EG  EGYPT FK  FALKLAND ISLANDS GA  GABON GD  GRENADA GH  GHANA GL  GREENLAND GM  GAMBIA GN  GUINEA CONAKRY (4) (5) GT  GUATEMALA GY  GUYANA HK  HONG KONG HN  HONDURAS HR  CROATIA ID  INDONESIA IN  INDIA IR  IRAN JM  JAMAICA JP  JAPAN KE  KENYA KR  SOUTH KOREA KZ  KAZAKHSTAN LK  SRI LANKA MA  MOROCCO (6) MG  MADAGASCAR MR  MAURITANIA MU  MAURITIUS MV  MALDIVES MX  MEXICO MY  MALAYSIA MZ  MOZAMBIQUE NA  NAMIBIA NC  NEW CALEDONIA NG  NIGERIA NI  NICARAGUA NZ  NEW ZEALAND OM  OMAN PA  PANAMA PE  PERU PG  PAPUA NEW GUINEA PH  PHILIPPINES PF  FRENCH POLYNESIA PM  ST PIERRE & MIQUELON PK  PAKISTAN RO  ROMANIA (3) RU  RUSSIA SA  SAUDI ARABIA SC  SEYCHELLES SG  SINGAPORE SN  SENEGAL SR  SURINAME SV  EL SALVADOR TH  THAILAND TN  TUNISIA TR  TURKEY TW  TAIWAN TZ  TANZANIA UA  UKRAINE UG  UGANDA US  UNITED STATES OF AMERICA UY  URUGUAY VE  VENEZUELA VN  VIETNAM XM  MONTENEGRO (7) XS  SERBIA (7) (8) YE  YEMEN YT  MAYOTTE ZA  SOUTH AFRICA ZW  ZIMBABWE (1) Only live crustaceans. (2) Only for live non farmed crayfish. (3) Only applicable until this Acceding State becomes a Member State of the Community. (4) Only fish that has not undergone any preparation or processing operation other than heading, gutting, chilling or freezing. (5) The reduced frequency of physical checks, provided for by Commission Decision 94/360/EC (OJ L 158, 25.6.1994, p. 41), shall not be applied. (6) Processed bivalve molluscs belonging to the species Acanthocardia tuberculatum must be accompanied by: (a) an additional health attestation in accordance with the model set out in Part B of Appendix V of Annex VI to Commission Regulation (EC) No 2074/2005 (OJ L 338, 22.12.2005, p. 27); and (b) the analytical results of the test demonstrating that the molluscs do not contain a paralytic shellfish poison (PSP) level detectable by the bioassay method. (7) Only whole fresh fish from wild seawater catches. (8) Not including Kosovo as defined by the United Nations Security Council Resolution 1244 of 10 June 1999.